Case 1:20-cr-20085-TLL-PTM ECF No.1 filed 02/12/20 PagelID.1 Pagei1of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case: 1:20-cr-20085
UNITED STATES Judge: Ludington, Thomas L.

MJ: Morris, Patricia T.

Filed: 02-12-2020 At 10:37 AM

‘ SEALED MATTER (sk)

BRITTAN J. ATKINSON,
/

 

INDICTMENT
THE GRAND JURY CHARGES:

Count 1
18 U.S.C. §875(c)

On or about November 7, 2019, in the Eastern District of Michigan,
Northern Division, and elsewhere, Brittan J. Atkinson, knowingly sent an email
communication in interstate commerce via computer, intending the communication
to be a threat to injure the person of another, and knowing that the email message
would be viewed as a threat to cause personal injury to the recipient, in that Brittan
J. Atkinson sent a threatening email to an attorney whose identity is known to the
grand jury and who represents a whistleblower, in which Atkinson stated, in part,
“All traitors must die miserable deaths. Those that represent traitors shall meet the
same fate[.] We will hunt you down and bleed you out like the pigs you are. We

have nothing but time, and you are running out of it. Keep looking over your
Case 1:20-cr-20085-TLL-PTM ECF No.1 filed 02/12/20 PagelID.2 Page 2of3

your shoulder[.] We know who you are, where you live, and who you associate

 

with[.] We are all strangers in a crowd to youf.]”

 

All in violation of 18 U.S.C. §875(c).

THIS IS A TRUE BILL.

 

 

Dated: February 12, 2020

/s/ Grand Jury Foreperson
Matthew Schneider Grand Jury Foreperson
United States Attorney
/s/ Janet L. Parker . /s/ Anthony P. Vance
Janet L. Parker (P-34931) Anthony P. Vance (P-61148)
Assistant U. 8S. Attorney Assistant U. S. Attorney
101 First Street, Suite 200 Chief, Branch Offices

Bay City, MI 48708
Case 1:20-cr-20085-TLL-PTM ECF No.1 filed 02/12/20 PagelID.3 Page 3of3
Companion Case information MUST be completed by AUSA and initialed

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

Reassignment/Recusal Information This matter was opened in the USAO prior to August 15,2008 [ ]

 

 

Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned: TLL

 

 

 

O Yes No AUSA's Initials: JLP

C

Case Title: USA v. Brittan J..Atkinson

 

 

County where offense occurred : Gladwin

 

Check One: X Felony [1Misdemeanor _ (1 Petty

 

X__Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number:]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
CO Original case was terminated; no additional charges or defendants.
| Corrects errors; no additional charges or defendants.
Oo Involves, for plea purposes, different charges or adds counts.
oO Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

  

Date: February 12, 2020
ssistant United States Attorney

101 First Street, Suite 200, Bay City, MI 48708
Phone: 989-895-5712

Fax: 989-895-5790

E-Mail address: janet.parker2@usdoj.gov
Attorney Bar #: . P-34931

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.
: 10/13/03
